IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-50900



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ANTHONY DAILEY,

                                           Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. W-95-CR-35-2
                        --------------------
                            April 4, 2000

Before GARWOOD, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Anthony Dailey appeals the district court’s denial of the

Government’s Fed. R. Crim. P. 35(b) motion.    A timely notice of

appeal is a prerequisite to the exercise of jurisdiction by this

court.   United States v. Carr, 979 F.2d 51, 55 (5th Cir. 1992).

Dailey’s notice of appeal was filed more than ten days after the

district court denied the motion and is thus untimely.    Fed.

R. Crim. P. 4(b).   Accordingly, we lack jurisdiction over this

appeal, and it is DISMISSED.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.